DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on September 20, 2021 is acknowledged. Claims 33-47 are pending and under examination in this Office action. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 20, 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 33-40 and 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, a law of nature, a natural phenomenon, or an abstract idea, without significantly more. 
Claims are rejected because they are drawn to judicial exception without significantly more. Tarnette et al. (Journal of Virology, 2007, p. 1-10 and accession number EF566942) teach a sequence that has 88% identity with present SEQ ID NO: 31 as a naturally occurring F gene from RSV virus. 
Regarding present claims 1-40. The 5’-cap, 5’UTR, m7GpppN, histone stem-loop and the poly (A) sequence are known to be naturally occurring and the recitation of those molecules does not add significantly more to the judicial exception and this does not help to overcome the present rejection.
Claims 44-45 are included in the rejection because they do not add significantly more to the judicial exception. Claims 44-45 are merely requiring a second naturally occurring RSV mRNA.
Claim 41 is not included because an RSV sequence of present SEQ ID NO: 35 cannot be found as naturally occurring. 
Claims 42-43 are not included because Applicant’s specification defines the “cationic or polycationic compound” in paragraph [0195] as a structure that is not naturally bound with RSV nucleotide. 
[0195] Cationic or polycationic compounds, being particularly preferred agents in this context include protamine, nucleoline, spermine or spermidine, or other cationic peptides or proteins, such as poly-L-lysine (PLL), poly-arginine, basic polypeptides, cell penetrating peptides (CPPs), including HIV-binding peptides, HIV-1 Tat (HIV), Tat-derived peptides, Penetratin, VP22 derived or analog peptides, HSV VP22 (Herpes simplex), MAP, KALA or protein transduction domains (PTDs), PpT620, prolin-rich peptides, arginine-rich peptides, lysine-rich peptides, MPG-peptide(s), Pep-1, L-oligomers, Calcitonin peptide(s), Antennapedia-derived peptides (particularly from Drosophila antennapedia), pAntp, plsl, FGF, Lactoferrin, Transportan, Buforin-2, Bac715-24, SynB, SynB(1), pVEC, hCT-derived peptides, SAP, or histones. 

	Thus the present claims are rejected as being drawn to judicial exception.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 33-40 are rejected under 35 U.S.C. 102(1) as anticipated by Tarnette et al. (Journal of Virology, 2007, p. 1-10 and accession number EF566942).
Tarnette et al. disclose a sequence that has 88% identity with present SEQ ID NO: 31 as a naturally occurring F gene from RSV virus comprising 5’-cap, 5’UTR, m7GpppN, histone stem-loop and the poly (A) sequence (see Results and page 4). 
Thus, by this disclosure Tarnette et al. anticipate the present claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Tarnette et al. (Journal of Virology, 2007, p. 1-10 and accession number EF566942) in view of Murphy et al. (US Patent 7,709,007).
Tarnette et al. teach a sequence that has 88% identity with present SEQ ID NO: 31 as a naturally occurring F gene from RSV virus comprising 5’-cap, 5’UTR, m7GpppN, histone stem-loop and the poly (A) sequence (see Results and page 4). 
Tarnette et al. does not teach mRNA molecule complexed with cationic compound or lipid, second different mRNA, a method of treatment or a kit comprising the mRNA. 
Murphy teaches compositions comprising RSV particle comprising RSV genome and methods of treatment and prophylaxis of RSV infection comprising administering the composition (see claims 1-46). Murphy teaches additional molecules attached to the RSV particle, including lipids (see columns 33 and 34), and additional RSV polypeptides present in the vaccine (see Examples IV and V).
It would have been prima facie obvious to provide the Tarnette’s composition in form of a kit, because Murphy teaches administering his RSV vaccine in humans and thus it would have been obvious to the ordinary artisan that such vaccine should be provided as a kit in order to facilitate administering of the vaccine in humans by medical personnel. 
It would have been prima facie obvious to provide the Tarnette’s composition together with a cationic lipid and to add a second RSV mRNA, because Murphy teaches various types of adjuvants and additional RSV antigens present in his RSV vaccine.
	Thus, the present invention would have been prima facie obvious at the time the invention was made. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 33-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,034,729.
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A pharmaceutical composition comprising a mRNA sequence encoding an antigenic polypeptide comprises a sequence at least 85% identical to the polypeptide coding sequence of SEQ ID NO: 31, 32, 33, 34 or 35, wherein the mRNA molecule comprises a 5’-cap structure and a poly(A) sequence.
The present claims are obvious over the claims of U.S. Patent No. 11,034,729, drawn to A pharmaceutical composition comprising a mRNA sequence encoding at least one antigenic polypeptide from the fusion protein F, the nucleoprotein N, the M2-1 protein or the M2-2 protein of Respiratory syncytial virus (RSV), said mRNA comprising a sequence at least 90% identical to the polypeptide coding sequence of SEQ ID NO: 31, 32, 33, 34 or 35, wherein the G/C content of the sequence encoding the antigenic polypeptide is increased compared with the G/C content of the coding region of the wild type mRNA encoding the antigenic polypeptide.


Claim 33-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,150,797. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are A pharmaceutical composition comprising a mRNA sequence encoding an antigenic polypeptide comprises a sequence at least 85% identical to the polypeptide coding sequence of SEQ ID NO: 31, 32, 33, 34 or 35, wherein the mRNA molecule comprises a 5’-cap structure and a poly(A) sequence.
The present claims are obvious over the claims of U.S. Patent No. 10,150,797 which are drawn to a method of treatment or prophylaxis of Respiratory syncytial virus (RSV) infections comprising the steps: a) providing an mRNA sequence encoding at least one antigenic polypeptide from the fusion protein F, the nucleoprotein N, the M2-1 protein, or the M2-2 protein of RSV, wherein the G/C content of the sequence encoding the antigenic polypeptide is increased compared with the G/C content of the coding region of the wild type mRNA encoding the antigenic polypeptide; and b) applying or administering the mRNA sequence to a subject, wherein the polypeptide coding sequence of the mRNA sequence encoding the antigenic polypeptide comprises a sequence at least 90% identical to the polypeptide coding sequence of SEQ ID NO: 31, 32, 33, 34 or 35.

Claim 33-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,688,729. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are drawn to A pharmaceutical composition comprising a mRNA sequence encoding an antigenic polypeptide comprises a sequence at least 85% identical to the polypeptide coding sequence of SEQ ID NO: 31, 32, 33, 34 or 35, wherein the mRNA molecule comprises a 5’-cap structure and a poly(A) sequence.
The present claims are obvious over the claims of U.S. Patent No. 9,688,729 drawn to a method of treatment or prophylaxis of Respiratory syncytial virus (RSV) infections comprising the steps: a) Providing the mRNA sequence encoding at least one antigenic polypeptide from the fusion protein F, the nucleoprotein N, the M2-1 protein or the M2-2 protein of RSV, wherein the G/C content of the sequence encoding the antigenic polypeptide is increased compared with the G/C content of the coding region of the wild type mRNA encoding an antigenic polypeptide; and b) applying or administering the mRNA sequence to a subject; wherein the mRNA sequence encoding the antigenic polypeptide comprises a sequence at least 90% identical to one of Seq. Id. Nos. 31, 32, 33, 34, or 35.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648